Citation Nr: 0302994	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  02-01 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran served from May 1964 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 decision of  the RO's Committee 
on Waivers and Compromises, which denied the veteran's 
request for waiver of recovery of an overpayment of pension 
benefits in the original stated amount of $4,324.  The RO 
denied the waiver claim on the basis that the claim was not 
timely filed.  During 2002, while the case was at the Board, 
the Board developed additional evidence pursuant to 38 C.F.R. 
§ 19.9.


FINDINGS OF FACT

1.  By a letter dated February 28, 1999, the veteran was 
notified that he was indebted to the government in the amount 
of $4,324 due to an overpayment of pension benefits, and that 
if he wanted to request waiver of recovery of the debt, he 
had 180 days to do so.  In May 1999, the VA received a 
financial status report from the veteran which is considered 
a timely request for waiver of the overpayment.

2.  There are no statutory bars to waiver, and considering 
all factors (particularly financial hardship) it would be 
inequitable to recover the pension overpayment from the 
veteran.


CONCLUSIONS OF LAW

The veteran's request for waiver of recovery of an 
overpayment of pension benefits was timely filed, and 
recovery of the overpayment would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served in the Marine Corps from May 1964 to May 
1968.

Private medical records from January 1998 and in the months 
thereafter indicate the veteran had heart disease (coronary 
artery disease, congestive heart failure, and status post 
myocardial infarction (heart attack)), and that he also 
suffered a cerebrovascular accident (CVA, or stroke) which 
affected coordination and mental and speaking abilities.  He 
was hospitalized for these problems, and last worked at his 
job (riverboat/towboat pilot) in January 1998.  

In March 1998, the veteran claimed VA non-service-connected 
pension benefits, noting he could not work due to heart 
disease and stroke residuals.  He reported his income as a 
small daily maintenance payment from his former employer, and 
he noted he had applied for Social Security Administration 
(SSA) disability benefits but had not received a final SSA 
decision.  

An April 1998 RO decision found the veteran permanently and 
totally disabled for VA pension purposes.

A VA form, submitted in May 1998, pertaining to the release 
of medical records, signed by the veteran but prepared by his 
wife, indicates that he had lost control of his right side, 
his short-term memory was impaired, and he was unable to read 
or write at the present time.  The record also includes May 
1998 correspondence from the veteran's wife regarding certain 
income that he was receiving based on disability incurred 
during his prior employment as a riverboat pilot.

In late May 1998, the SSA sent notice to the veteran that he 
was considered disabled for SSA purposes as of January 1998, 
that he was entitled to SSA payments as of July 1998, and 
that the first SSA payment would be sent to him in August 
1998.

In June 1998, the RO sent the veteran an award letter which 
informed him of the amount of VA pension benefits which he 
would be paid.  The letter contained information that the 
amount of VA pension depended on countable family income, and 
that in his case his award was based on reported "other 
income" and no SSA benefits.  He was told that he had to 
timely report any changes of income, and failure to do so 
might create an overpayment which would have to be repaid.

In December 1998, based on information of recent payment of 
SSA disability benefits, which resulted in income 
ineligibility for VA pension, the RO proposed to terminate 
the veteran's VA pension as of September 1, 1998, the first 
date of the first month after the receipt of SSA benefits.  

In a February 16, 1999 letter, the RO told the veteran that 
it was terminating his VA pension as of September 1, 1998, 
due to excessive income, and that shortly he would be 
informed of the amount of any overpayment and would be given 
information on repayment.  

Reportedly, on February 28, 1999, the VA Debt Management 
Center (DMC) in St. Paul, Minnesota, sent a letter to the 
veteran, informing him that he had been charged with an 
overpayment of $4,324 in VA pension benefits, and that he had 
various rights, one of which was to submit a written request 
for waiver of recovery of the debt, and he was told that any 
such waiver request must be submitted within 180 days.  He 
was told to complete an enclosed financial status report and 
include it with any waiver request.  [The Board notes that a 
copy of the specific February 28, 1999 debt notification 
letter sent by the DMC to this particular veteran is not 
available (the DMC says such copies are not kept), but coded 
sheets in the veteran's file indicate such standard form 
letter was sent to him on that date.  The DMC has also 
provided the Board with a copy of the standard form letter 
which is generally used in such debt notifications.]

The file contains a copy of a financial status report, from 
the veteran and his wife, which they dated April 30, 1999; 
this is marked as received by the VA's DMC on May 4, 1999.

The veteran and his wife reportedly were discharged in 
federal bankruptcy proceedings in July 1999.  However, the 
veteran's wife indicates that the indebtedness to the VA 
arising from the overpayment of pension benefits was not 
included in the bankruptcy proceedings.  

The veteran's wife wrote to the RO in June 2000 that she was 
sorry that she had been unable to make a payment lately 
toward the overpayment.  She pointed out that the veteran had 
stroke residuals and she had to assume more family duties 
such as finances.  She requested a grace period of several 
months in order to be able to recover financially from other 
expenses. 

The RO responded in July 2000 letter, writing that the 
veteran should request a waiver of recovery of the 
overpayment with supporting evidence.

In a July 2000 letter, Dr. Elmo P. Gabbert wrote that the 
veteran suffered a stroke in 1998 that had resulted in some 
impairment of function in the right arm and leg, with a more 
significant visual defect, a left hemonymous hemianopsia, 
which significantly impairs his vision.

On July 13, 2000, the RO received a request for waiver of 
recovery of the pension overpayment.  In that request, signed 
by the veteran but prepared by his wife, she stated that he 
was unable to drive, take care of his needs, take 
medications, and pay bills.  She indicated that he was 
totally disabled because of heart disease and the stroke.  
She also referred to bankruptcy proceedings, car problems, 
and home mortgage problems.

In an August 2000 financial status report, it was reported 
that the veteran and his wife had one remaining dependent 
child who was still a minor, and the family income consisted 
of SSA disability benefits.  Detailed income and expense 
figures were reported, and expenses were slightly in excess 
of income.  A number of installment debts were reported, and 
no significant assets were listed.

In October 2000, the RO's Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the overpayment on the grounds that the request 
for waiver had been untimely.  The RO stated that notice of 
the indebtedness was given on February 28, 1999, but a waiver 
claim was not received until July 13, 2000, which was over 
the 180 day time limit.

In a March 2001 letter, the veteran's spouse noted, in 
essence, that they had a difficult time understanding the 
waiver claim requirements, and the veteran's stroke residuals 
at the time (inability to read or write or make decisions on 
financial matters) were a factor.

The RO informed the veteran by letter in April 2001 that if 
he wished to have his spouse handle his financial affairs for 
VA purposes, he needed to file evidence showing that he was 
incompetent to handle his affairs.  

Dr. Gabbert wrote in April 2001 that, in addition to physical 
problems from the CVA, the veteran's mental faculties were 
such that his mathematical computations were deficient from 
their previous level; also, his capacity for understanding 
instructions was marginal.  The physician concluded that the 
veteran was not mentally competent to handle his financial 
affairs.  In an August 2001 letter, Dr. Gabbert again 
indicated that the veteran was totally and permanently 
disabled from CVA residuals.

In an August 2001 letter, the veteran's wife reiterated that 
the veteran's stroke residuals interfered with understanding 
the waiver claim process.  

In a November 2001 statement signed by the veteran and his 
wife, but prepared by her, it was essentially noted that when 
he had his stroke he was left with difficulty in 
understanding, and more family responsibilities including 
finances were placed on her.  Current financial hardship was 
descibed.

II.  Analysis

Through discussions in correspondence, the waiver decision, 
and the statement of the case, the veteran has been notified 
of the evidence needed to substantiate his claim, and the 
file includes necessary evidence for a decision.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A.

The law requires that a request for waiver of recovery of an 
overpayment must generally be filed within 180 days of the 
date of notification of the indebtedness.  The 180 day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of the 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 
5302(a); 38 C.F.R. § 1.963(b)(2).

The evidence shows that on February 28, 1999, the VA's DMC 
sent a letter to the veteran, informing him that he had been 
charged with an overpayment of $4,324 in VA pension benefits, 
and that he had various rights, one of which was to submit a 
written request for waiver of recovery of the debt, and he 
was told that any such waiver request must be submitted 
within 180 days.  The RO has found that the veteran did not 
file a claim for waiver until July 13, 2000, which of course 
would be over the 180 day time limit.  The Board, however, 
finds that under the circumstances of this particular case, 
the financial status report which was received by the VA's 
DMC, from the veteran and his wife, on May 4, 1999, 
constitutes an adequate claim for waiver, and it was received 
by the VA within the 180 day time limit.  Thus, the waiver 
claim was timely.

The Board now turns to the merits of the claim for waiver of 
recovery of the pension overpayment which was in the original 
amount of $4,324.

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  

The Board finds that, despite some fault on the part of the 
veteran in the creation of the overpayment, none of the 
statutory bars to waiver (fraud, misrepresentation, or bad 
faith) are present in this case.  Id; 38 C.F.R. § 1.965(b).  
Thus there is no absolute bar to waiver, and the claim may be 
consided under the general standard of equity and good 
conscience.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the overpayment 
would be against equity and good conscience.  38 C.F.R. § 
1.963(a).  The standard "equity and good conscience" will 
be applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in the 
exercise of the government's rights; the decision reached 
should not be unduly favorable or adverse to either side.  
38 C.F.R. § 1.965(a).  In making this determination, the 
facts and circumstances in a particular case must be weighed 
carefully.  Different factors must be considered, including, 
but not limited to, the relative fault of the debtor, 
weighing such fault against any fault on the government's 
part, whether there was any unjust enrichment or detrimental 
reliance, whether there would be undue financial hardship 
resulting from recovery of the overpayment, and whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized.  38 C.F.R. § 1.965(a).  All 
listed elements of equity and good conscience must be 
considered in a waiver decision.  See Ridings v. Brown, 6 
Vet.App. 544 (1994). 

The amount of pension benefits payable depends on the amount 
of other countable family income.  The pension overpayment in 
this case arose because VA pension was paid to the veteran at 
a rate based on an assumption that he was not receiving SSA 
disability benefits, whereas he actually was receiving such 
SSA benefits during the period of the overpayment.  There was 
some fault on the veteran's part in creating the overpayment, 
although there are mitigating circumstances.  When he applied 
for VA pension, he correctly noted that he had not received a 
final decision from the SSA as to his request for their 
benefits, and even when he was told of his VA pension award, 
he had not received his first SSA payment.  Ideally he should 
have more promptly notified the VA once he got his first SSA 
check, so that the VA could adjust his pension award without 
delay.  However, his capacity to understand the process may 
well have been diminished by his stroke residuals, as 
detailed in the medical evidence and statements from his 
wife.  

As for financial hardship, the veteran and his family are 
surviving on SSA disability benefits at this point, and 
expenses are slightly more than income.  There are no 
significant family assets, but there are substantial family 
debts.  Given the veteran's ailments, he may incur additional 
substantial medical expenses in the future.  In the judgment 
of the Board, repayment of the VA pension overpayment would 
be a financial hardship to the veteran and his dependents.

There appear to be no other significant factors in the 
present case with regard to the standard of equity and good 
conscience, at least not factors which would change the 
outcome.

Considering all factors, the Board finds that recovery of the 
pension overpayment, in the original amount of $4,324, would 
be against equity and good consience.  Thus the waiver claim 
is granted.  The Board has applied the benefit-of-the-doubt 
rule, 38 U.S.C.A. § 5107(b), in making this decision.






ORDER

Waiver of recovery of an overpayment of pension benefits, in 
an original amount of $4,324, is granted.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

